—In three proceedings pursuant to CPLR article 78 to review determinations of the Commissioner of the New York State Department of Social Services, which, after a statutory fair hearing in each proceeding, affirmed determinations of the local agency to reduce petitioners’ respective public assistance grants by the amount by which their nonexempt State educational grants exceeded their remaining educational expenses after exempt Federal educational grants had been subtracted therefrom, the State commissioner appeals, as limited by his brief, from so much of two judgments of the Supreme Court, Kings County, one dated July 21, 1977 (in the St. Paul and Lazarini proceedings), and the other dated September 16, 1977 (in the Broadway proceeding), as annulled the determinations and directed that petitioners be restored to their full grants, retroactively. Judgments reversed insofar as appealed from, on the law, without costs or disbursements, and proceedings dismissed on the merits (see Matter of Lumpkin v Department of Social Servs. of State of N. Y., 45 NY2d 351). Hopkins, J. P., Martuscello, Damiani and Rabin, JJ., concur.